OPINION HEADER                                                  









NUMBER 13-05-00365-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG


IN RE: SERGIO GARCIA MATA, 
RELATOR


On Petition for Writ of Mandamus


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Rodriguez
Memorandum Opinion Per Curiam
	Relator, Sergio Garcia Mata, filed a petition for writ of mandamus in the above
cause number on June 8, 2005.  The Court, having examined and fully considered the
petition, is of the opinion that said petition for writ of mandamus should be denied. 
Accordingly, relator's petition for writ of mandamus is denied.

							PER CURIAM
Memorandum Opinion delivered and filed
this 17th day of June, 2005.